Citation Nr: 0734802	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease with 
radiculopathy of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
January 1967 to January 1971, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board observes for the record that the appellant's claims 
were initially evaluated as a single issue in the September 
2003 rating decision on appeal. See September 2003 rating 
decision, pgs. 2, 4 ("service connection for residuals of 
neck and back injuries").  The issues were subsequently 
recharacterized in the April 2005 Statement of the Case as 
(1) a claim of entitlement to service connection for 
degenerative disc disease with radiculopathy of the lumbar 
spine and (2) service connection for residuals of a neck 
injury. April 2005 Statement of the Case, p. 1.  Thereafter, 
the RO condensed the claims again into a single issue that 
was characterized as a claim of entitlement to "service 
connection for a chronic disability of the spine, claimed as 
residuals of in-service injuries, to include the cervical and 
thoracolumbar areas." See December 2006 Supplemental 
Statement of the Case, p. 1.  

The Board finds that the appellant's appeal would most 
appropriately be adjudicated as two separate claims, one for 
residuals of a neck injury and the other for residuals of a 
back injury.  As such, the claims have been recharacterized 
in the "Issues" section above.  In this regard, the Board 
finds that the appellant's claim of entitlement to service 
connection for residuals of a back injury requires further 
development and will be addressed in the REMAND portion of 
this opinion.  This claim is hereby REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for residuals of a neck injury has been 
obtained.

2.  The medical evidence of record does not indicate that the 
appellant has been diagnosed with a neck disability that can 
be service connected.  


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by service. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of a neck injury, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in August 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The August 
2002 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was afforded 
two VA examinations in July 2003 and March 2005 in connection 
with his claim. 38 C.F.R. § 3.159(c)(4).

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for residuals of a neck injury, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

B.  Service connection for residuals of a neck injury

The appellant contends that he is entitled to service 
connection for residuals of a neck injury that occurred in 
1968 during his period of service.  Specifically, the 
appellant reports that he fell into a large deep hole in 
Vietnam while walking at night from his service station to 
the mess hall; and that he landed on his back across a pipe 
at the bottom of the hole. See August 2002 and June 2005 
statements in support of claim; July 2007 BVA hearing 
transcript, pgs. 3-8.  He alleges that he began experiencing 
neck and back pain subsequent to this fall; and that these 
problems continued after he separated from service. Id.  The 
appellant reports being seen by a private chiropractor years 
after service, and was told at that time that he fractured 
his back in three places. Id.  He argues that service 
connection is appropriate in this case on the basis that the 
fall in service is the only incident he knows of that could 
be related to his current back problems. August 2002 
statement; July 2007 BVA hearing transcript, p. 10.   

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, the appeal as to this issue must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2007).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304.  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board observes that for injuries which were alleged to have 
occurred in combat, 38 U.S.C. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection. See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  However, as the appellant does not contend (nor do 
his service records show) that he injured his neck while in 
the performance of combat duties, the provisions of 38 U.S.C. 
§ 1154(b) are not applicable to this case.  Therefore, the 
service connection elements referenced above must be shown 
for service connection to be granted.  

In this regard, the Board observes that a review of the 
record on appeal reveals a complete lack of medical evidence 
indicating that the appellant has been diagnosed with a 
current neck disorder.  Specifically, the post-service VA and 
private medical records contained in the claims file reflect 
that the appellant has received treatment for low back pain, 
but not treatment for symptomatology specifically pertaining 
to his neck. See medical records dated from February 1989 to 
November 2006.  Additional medical evidence against the 
appellant's claim consists of two VA examination reports 
performed in connection with the appellant's back and neck 
complaints. July 2003 and March 2005 VA examination reports.  
The first VA physical examination found no limitation of 
motion of the appellant's neck; and the examiner noted that 
the appellant had no radiation of pain on movement, no muscle 
spasm and no tenderness. July 2003 examination report, p. 3.  
In addition, the examiner reported that the appellant did not 
have any signs of radiculopathy present; no ankylosis of the 
cervical spine; and did not experience any limiting factors 
of pain, fatigue, weakness, lack of endurance or 
incoordination. Id.  An x-ray taken of the appellant's 
cervical spine at that time was also determined to be normal. 
Id., p. 5.  Based upon this information, the VA examiner 
reported that he found no pathology related to the 
appellant's cervical spine such that he could render a 
diagnosis. Id.  A subsequent VA examination that occurred in 
March 2005 diagnosed the appellant only with degenerative 
disc disease of the lumbar spine, not with a cervical spine 
disorder. March 2005 VA examination report, p. 2.  
  
The United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, there is simply a lack of competent medical evidence 
showing that the appellant presently has a neck disorder that 
can be service connected. See also July 2007 BVA hearing 
transcript, p. 14.  As such, the first element needed to 
establish service connection has not been met.  Absence 
evidence of a current disability, there is no basis for the 
granting of service connection under any theory.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for residuals of a neck injury.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Service connection for residuals of a neck injury is denied.  


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
residuals of a back injury discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board observes that the appellant currently has a 
confirmed diagnosis of degenerative disc disease of the 
lumbar spine with radiculopathy. March 2005 VA examination 
report.  The appellant contends that his lumbar spine 
diagnosis is related to the alleged 1968 fall in service 
discussed above.  

A review of the appellant's service medical records fails to 
reveal evidence corroborating the fall that allegedly 
occurred in 1968. See service medical records; appellant's 
June 2005 statement.  However, the appellant's service 
medical records appear to document two separate instances of 
back complaints/treatment in service, one a handwritten note 
dated in January 1968 that seems to indicate the appellant 
was prescribed medication for back pain and a March 1970 
service medical record that reported the appellant was seen 
for back pain he began experiencing while running.  Notably, 
the 1970 service medical record reflects that the appellant 
had experienced back pain before. See March 1970 service 
medical record ("Running this morning - back started hurting 
- has happened before").  The appellant was medically 
evaluated in March 1970 and diagnosed with low back 
syndrome.  

The appellant separated from service in December 1970.  
During his separation examination, the appellant denied 
experiencing back pain.  A physical examination of the 
appellant's back was found to be normal. See December 1970 
report of medical examination and report of medical history.  
However, contrary to the information contained in the 
appellant's separation examination, a lay statement contained 
in the claims file from another veteran who observed the 
appellant's March 1970 back incident reports that the witness 
saw the appellant almost everyday after the 1970 incident and 
noticed that the appellant was in pain and walked 
awkwardly. See June 2004 statement.  In addition, the witness 
reported that when he and the veteran were discharged from 
service in 1971, he remembered the appellant continuing to 
have bad days with his lower back. Id.  Lastly, the Board 
observes that the claims file also contains a statement from 
the appellant's former employer. See June 2006 statement.  
This statement reflects that the appellant worked for this 
employer almost immediately after he separated from service 
(from 1972 to 1976); and the employer observed the appellant 
experiencing ongoing problems with his back. Id.  

In connection with his claim, the appellant was afforded a VA 
examination in March 2005 (prior to the availability of the 
appellant's former employer's statement).  The RO requested 
that the examiner provide an opinion as to whether the 
appellant's current back disorder was the result of the 
alleged 1968 fall in service. March 2005 VA examination 
request.  The March 2005 examiner reviewed the appellant's 
entire service file and medical records, performed a physical 
examination and ultimately indicated that he could not 
resolve the medical issue without resort to speculation as 
there was no documentation provided to him outlining the 
veteran's 1968 fall. March 2005 VA examination report.  He 
reported that a previous injury to the back could be the 
starting point for the appellant's degenerative changes, but 
that he could not say that the fall and injury allegedly 
suffered by the appellant in 1968 was the sole or even 
primary reason for his current condition because the 
documentation regarding the appellant's back problems (in 
terms of post-service medical treatment) really did not begin 
until 1989. Id.   

Although the Board finds that the March 2005 VA examiner 
responded to the RO's specific request for a medical opinion 
concerning the alleged 1968 fall in service, the Board 
concludes that additional development of this claim is 
necessary in terms of obtaining an addendum VA medical 
opinion that addresses the issue of continuity of 
symptomatology that takes into account the overall 
symptomatology reported by the appellant in service 
(regardless of its cause) and the new evidence of record 
reflecting that the appellant continued to experience post-
service back problems prior to 1989.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, DC.; 
and VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for residuals of a 
back injury, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should refer the appellant's 
claims folder to the March 2005 VA 
examiner (or, if unavailable, to another 
qualified examiner) for the purpose of 
obtaining an addendum opinion that 
addresses the issue of continuity of 
symptomatology.  After reviewing all 
evidence contained in the claims file, 
including (a) the appellant's 1968 and 
1970 service medical records, (b) the 
June 2004 buddy statement and (c) the 
June 2006 statement from the appellant's 
former employer, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
appellant's degenerative disc disease of 
the lumbar spine with radiculopathy is 
related to the back symptomatology noted 
in service and/or within one year after 
separated from service.  If such an 
opinion cannot be provided without the 
resort to speculation, the examiner 
should indicate as much in the addendum 
report.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


